                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                       )
 of the United States of America,                               )
                                                                )
                                                                )
                Plaintiff,                                      )
                                                                )
 vs.                                                            ) Case No. 2:-20-cv-01785-BHL
                                                                )
                                                                )
 The Wisconsin Elections Commission, and its                    )
 members, Ann S. Jacobs, Mark L. Thomsen,                       )
 Marge Bostelman, Dean Knudson, Robert F.                       )
 Spindell, Jr., in their official capacities, Scott             )
 McDonell in his official capacity as the Dane                  )
 County Clerk, George L. Christenson in his                     )
 official capacity as the Milwaukee County Clerk,               )
 Julietta Henry in her official capacity as the                 )
 Milwaukee Election Director, Claire Woodall-                   )
 Vogg in her official capacity as the Executive                 )
 Director of the Milwaukee Election Commission,                 )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                  )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                     )
 Cory Mason, Tara Coolidge, Mayor John                          )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                  )
 Kris Teske, in their official Capacities; Douglas J.           )
 La Follette, Wisconsin Secretary of State, in his              )
 official capacity, and Tony Evers, Governor of                 )
 Wisconsin, in his Official capacity.                           )
                                                                )
                                                                )
                Defendants.

                                        -
                            PROPOSED ORDER GRANTING
                   PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

       This matter comes before the Court on Plaintiff Donald J. Trump’s Motion for Expedited

Discovery, and the Court being duly advised, now finds that said Motion should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that no later than three (3)

days from the date of this Order or at least 12 hours before a hearing on the Motion, whichever is



        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 28-4
soonest:

         A. Defendant the Wisconsin Elections Commission shall respond to Plaintiff’s Requests for
            Production to the Wisconsin Elections Commission, and produce all requested
            documents.

         B. Defendant the Wisconsin Elections Commission shall respond to Plaintiff’s Requests for
            Admission to the Wisconsin Elections Commission.

         C. Defendant Mayor Tom Barrett, in his official capacity, shall respond to Plaintiff’s
            Request for Admission to Mayor Tom Barrett in his Official Capacity.



         So Ordered.

Dated:


                                      Judge
                                      United States District Court
                                      Eastern District of Wisconsin, Milwaukee Div.




                                                   2

           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 28-4
